Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1, 8, and 15 (and dependent claims) have been considered but are moot because arguments are not reflected within the claim limitations.  The applicant argues that because the route identified by Beyeler is not created using the user defined POI information, that it does not meet the claim limitations.  However, the claims do not state this limitation.  The claims recite:

determining, by the navigation device, route information identifying a set of routes between the origin and the destination, based on the travel information and the user-defined POI information;

This claim limitation does not require that the set of routes (or single route for Beyeler) be generated or calculated or identified based upon travel information and the user defined POI information.  It requires that the determining of the route information be based upon travel information and the user-defined POI information.  Beyeler, in paragraphs [0036-0044] and Figure 4, recites a process in which route information and POI information is generated to be provided to a user.  A route is calculated in 410 that is between an origin and a destination, and then along 416-422 determining, by the navigation device, route information must be based upon travel information and user defined POI, and it must identify a route between an origin and a destination. The actual route(s) has/have no such requirement in the claim, and must only be between an origin and a destination.
It should be noted that the applicant’s use of route information includes both the route and POI information (or can be interpreted this way, due to future claims such as claim 6 which cites the route information includes a maximum distance between POIs).  Beyeler seems to treat route information as more route related, but also provides POI information alongside this.  This bundle of information (422, Figure 4) would meet a reasonable and broad interpretation of the applicant’s use of route information. Figure 8, for example, provides what could be considered route information.  This information identifies a route, and identifies POI.  This information, if generated using Figure 4 and explaining paragraphs would be based upon travel information and user input POI information.

Claim Objections
Claims 1 objected to because of the following informalities:  Claim 1, Line 9, “the navigation” lacks antecedent basis.  The examiner believes “the navigation” should read “the navigation device”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beyeler et al (US Pub 2012/0197524 A1), hereafter known as Beyeler, in light of Moore et al (US Pub 2013/0103313 A1), hereafter known as Moore.

For Claim 1, Beyeler teaches A method, comprising: 
receiving, by a navigation device including a processor, travel information identifying an origin and a destination; ([0037].  Input data can be a request for generating a route between an origination point and a destination point)
receiving, by the navigation device, user-defined point of interest (POI) information identifying a POI; ([0041])
determining, by the navigation device, route information identifying a route between the origin and the destination, based on the travel information and the user-defined POI information; and ([0041-0044]  Beyeler does not specifically state that a route is generated using this information.  However, given that a route is calculated between receiving the POI information 416 and providing to the user at 422, and that the information may be provided to the routing engine in step 306 [0042], it is heavily suggested that a route is generated based off of the POI information provided.  However, the route does not need to be created or generated using the POI information in order to meet the claim limitation.  The claim limitation requires that route information be determined based upon the travel information and user defined POI information.  The route(s) do not need to be based upon the travel information and user defined POI information as the claim is written, the routes must merely be between an origin and a destination.  As explained in [0036-0045], the information provided during steps 416-422 clearly include a route information that identifies a route (the route calculated in step 410) and user defined POI information.  To clarify, the route information that identifies a route must be based upon the travel information and the user defined POI information to meet the claim limitation, not the route itself.  Beyeler’s route information does this, and also provides POI info based upon user defined POI input, so Beyeler meets the claim limitation.  It should be noted that the applicant’s use of route information includes both the route and POI information (or can be interpreted this way, due to future claims such as claim 6 which cites the route information includes a maximum distance between POIs).  Beyeler seems to treat route information as more route related, but also provides POI information alongside this.  This bundle of information (422, Figure 4) would meet a reasonable and broad interpretation of the applicant’s use of route information. Figure 8, for example, provides what could be considered route information.  This information identifies a route, and identifies POI.  This information, if generated using Figure 4 and explaining paragraphs would be based upon travel information and user input POI information.)
providing, by the navigation, the route information for display. ([0044]) 
Beyeler does not teach identifying or generating a set of routes
Or providing by the navigation the route information for display to permit a selection of a route from among a set of routes
Moore, however, does teach generating a set of routes
And providing navigation route information for display to permit a selection of a route from among a set of routes (Fig. 1, Fig. 8, Fig. 9, [0058-0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Beyeler’s POI navigation system with Moore’s use of creating multiple routes and offering them to the user for final selection because there may be some aspect to a route that the system does not take into account that makes a route more or less desirable (a recent accident, a friend along the way, a desire to take a new route) and this option would have very expected desirable results with Beyeler’s navigation system.

For Claim 2, modified Beyeler teaches The method of claim 1, 
Modified Beyeler does not teach wherein the route information includes a respective distance of each route of the set of routes.  
Moore, however, does teach wherein the route information includes a respective distance of each route of the set of routes.  (Fig. 1, Distance is visible on the right side).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Beyeler’s navigation system with Moore’s use of showing the user route distances because that information would tell you how much gasoline you might use, how long the trip will take timewise, and how much wear and tear it could cause your vehicle.

For Claim 3, modified Beyeler teaches The method of claim 1, wherein the route information includes a respective number of POIs, matching the POI, along the route. (Fig. 8, [0066])
 Beyeler, however, does not teach the use of providing information for more a set of routes for selection.
Moore, however, does teach providing information for more a set of routes for selection. (Fig. 1, Fig. 8, Fig. 9, [0058-0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Beyeler’s POI navigation system with Moore’s use of creating multiple routes and offering them to the user for final selection because there may be some aspect to a route that the system does not take into account that makes a route more or less desirable (a recent accident, a friend along the way, a desire to take a new route) and this option would have very expected desirable results with Beyeler’s navigation system.

For Claim 4, modified Beyeler teaches The method of claim 1, wherein the route information includes a respective number of POI segments of the route.  (Fig. 8, [0066].  The POIs are displayed on the map, so the segments between them can be seen and counted.)
Beyeler does not teach the use of providing information for more a set of routes for selection.
Moore, however, does teach providing information for more a set of routes for selection. (Fig. 1, Fig. 8, Fig. 9, [0058-0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Beyeler’s POI navigation system with Moore’s use of creating multiple routes and offering them to the user for final selection because there may be some aspect to a route that the system does not take into account that makes a route more or less desirable (a recent accident, a friend along the way, a desire to take a new route) and this option would have very expected desirable results with Beyeler’s navigation system.

For Claim 5, modified Beyeler teaches The method of claim 1, 
Beyeler does not teach wherein the route information includes a respective average distance between POIs, matching the POI, along each route of the set of routes.  
Moore, however, does teach providing information for more a set of routes for selection. (Fig. 1, Fig. 8, Fig. 9, [0058-0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Beyeler’s POI navigation system with Moore’s use of creating multiple routes and offering them to the user for final selection because there may be some aspect to a route that the system does not take into account that makes a route more or less desirable (a recent accident, a friend along the way, a desire to take a new route) and this option would have very expected desirable results with Beyeler’s navigation system.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to have the route information include a respective average distance between matching POIs along the routes because it would give the user a general idea of how spaced apart the POIs are, which would tell them how populated the route is with the POIs, in addition to informing decisions in regards to refueling or stopping.  If the average distance between gas stations was very short, stopping for gas would be unnecessary if the tank was half full.  If the average distance was very large, it might be wise to refuel more frequently, even if the tank is still mostly full.

For Claim 6, modified Beyeler teaches The method of claim 1, 
Modified Beyeler does not teach wherein the route information includes a maximum distance between POIs, matching the POI, along each route of the set of routes.  
Moore, however, does teach providing information for more a set of routes for selection. (Fig. 1, Fig. 8, Fig. 9, [0058-0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Beyeler’s POI navigation system with Moore’s use of creating multiple routes and offering them to the user for final selection because there may be some aspect to a route that the system does not take into account that makes a route more or less desirable (a recent accident, a friend along the way, a desire to take a new route) and this option would have very expected desirable results with Beyeler’s navigation system.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to have the route information include a maximum distance between matching POIs along the routes because it would give the user a idea if their vehicle has the distance capacity to make the trip.  If the vehicle were an electric vehicle, and the segment was longer than the range between recharge stations, then the user would know that the route is traversable.  Alternatively, the notification might let them know that, if the maximum distance is large between refueling stations, they need to be alert to be ready for a long section with no gas, and make sure they have gas for it.

For Claim 7 modified Beyeler teaches The method of claim 1, 
Beyeler does not teach further comprising: 
receiving, by the navigation device, the selection of the route; and 
providing, by the navigation device, navigation information associated with the selected route.  
Moore, however, does teach further comprising: 
receiving, by the navigation device, the selection of the route; and ([0060])
providing, by the navigation device, navigation information associated with the selected route.  ([0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Beyeler’s navigation system with Moore’s use of having the system receive a route selection and provide navigation information regarding that route because if a person has selected a route, they likely find that route preferable to the others, and therefore would probably like to have information for that route provided to them.


For Claim 8, Beyeler teaches A navigation device, comprising: 
a memory configured to store instructions; and ([0025-0027])
a processor configured to execute the instructions to: ([0010-0011])
receive travel information identifying an origin and a destination; ([0037].  Input data can be a request for generating a route between an origination point and a destination point)
receive user-defined point of interest (POI) information identifying a POI; ([0041])
determine route information identifying a route between the origin and the destination, based on the travel information and the user-defined POI information; and ([0041-0044]  Beyeler does not specifically state that a route is generated using this information.  However, given that a route is calculated between receiving the POI information 416 and providing to the user at 422, and that the information may be provided to the routing engine in step 306 [0042], it is heavily suggested that a route is generated based off of the POI information provided.  However, the route does not need to be created or generated using the POI information in order to meet the claim limitation.  The claim limitation requires that route information be determined based upon the travel information and user defined POI information.  The route(s) do not need to be based upon the travel information and user defined POI information as the claim is written, the routes must merely be between an origin and a destination.  As explained in [0036-0045], the information provided during steps 416-422 clearly include a route information that identifies a route (the route calculated in step 410) and user defined POI information.  To clarify, the route information that identifies a route must be based upon the travel information and the user defined POI information to meet the claim limitation, not the route itself.  Beyeler’s route information does this, and also provides POI info based upon user defined POI input, so Beyeler meets the claim limitation.  It should be noted that the applicant’s use of route information includes both the route and POI information (or can be interpreted this way, due to future claims such as claim 6 which cites the route information includes a maximum distance between POIs).  Beyeler seems to treat route information as more route related, but also provides POI information alongside this.  This bundle of information (422, Figure 4) would meet a reasonable and broad interpretation of the applicant’s use of route information.  Figure 8, for example, provides what could be considered route information.  This information identifies a route, and identifies POI.  This information, if generated using Figure 4 and explaining paragraphs would be based upon travel information and user input POI information.)
provide the route information for display ([0044]) 
Beyeler does not teach identifying or generating a set of routes
Or provide the route information for display to permit a selection of a route from among the set of routes.  
Moore, however, does teach identifying or generating a set of routes
And provide the route information for display to permit a selection of a route from among the set of routes.  (Fig. 1, Fig. 8, Fig. 9, [0058-0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Beyeler’s POI navigation system with Moore’s use of creating multiple routes and offering them to the user for final selection because there may be some aspect to a route that the system does not take into account that makes a route more or less desirable (a recent accident, a friend along the way, a desire to take a new route) and this option would have very expected desirable results with Beyeler’s navigation system.

For Claim 9, modified Beyeler teaches The navigation device of claim 8, 
Modified Beyeler does not teach wherein the route information includes a respective distance of each route of the set of routes.  
Moore, however, does teach wherein the route information includes a respective distance of each route of the set of routes.  (Fig. 1, Distance is visible on the right side).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Beyeler’s navigation system with Moore’s use of showing the user route distances because that information would tell you how much gasoline you might use, how long the trip will take timewise, and how much wear and tear it could cause your vehicle.

For Claim 10, modified Beyeler teaches The navigation device of claim 8, wherein the route information includes a respective number of POIs, matching the POI, along the route.  (Fig. 8, [0066])
Beyeler, however, does not teach the use of providing information for more a set of routes for selection.
Moore, however, does teach providing information for more a set of routes for selection. (Fig. 1, Fig. 8, Fig. 9, [0058-0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Beyeler’s POI navigation system with Moore’s use of creating multiple routes and offering them to the user for final selection because there may be some aspect to a route that the system does not take into account that makes a route more or less desirable (a recent accident, a friend along the way, a desire to take a new route) and this option would have very expected desirable results with Beyeler’s navigation system.

For Claim 11, modified Beyeler teaches The navigation device of claim 8, wherein the route information includes a respective number of POI segments of the route.  (Fig. 8, [0066].  The POIs are displayed on the map, so the segments between them can be seen and counted.)
Beyeler does not teach the use of providing information for more a set of routes for selection.
Moore, however, does teach providing information for more a set of routes for selection. (Fig. 1, Fig. 8, Fig. 9, [0058-0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Beyeler’s POI navigation system with Moore’s use of creating multiple routes and offering them to the user for final selection because there may be some aspect to a route that the system does not take into account that makes a route more or less desirable (a recent accident, a friend along the way, a desire to take a new route) and this option would have very expected desirable results with Beyeler’s navigation system.

For Claim 12, modified Beyeler teaches The navigation device of claim 8, 
Beyeler does not teach wherein the route information includes a respective average distance between POIs, matching the POI, along each route of the set of routes.  
Moore, however, does teach providing information for more a set of routes for selection. (Fig. 1, Fig. 8, Fig. 9, [0058-0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Beyeler’s POI navigation system with Moore’s use of creating multiple routes and offering them to the user for final selection because there may be some aspect to a route that the system does not take into account that makes a route more or less desirable (a recent accident, a friend along the way, a desire to take a new route) and this option would have very expected desirable results with Beyeler’s navigation system.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to have the route information includes a respective average distance between POIs, matching the POI, along each route of the set of routes because it would give the user a general idea of how spaced apart the POIs are, which would tell them how populated the route is with the POIs, in addition to informing decisions in regards to refueling or stopping.  If the average distance between gas stations was very short, stopping for gas would be unnecessary if the tank was half full.  If the average distance was very large, it might be wise to refuel more frequently, even if the tank is still mostly full.

For Claim 13, modified Beyeler teaches The navigation device of claim 8, 
Beyeler does not teach wherein the route information includes a maximum distance between POIs, matching the POI, along each route of the set of routes.  
Moore, however, does teach providing information for more a set of routes for selection. (Fig. 1, Fig. 8, Fig. 9, [0058-0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Beyeler’s POI navigation system with Moore’s use of creating multiple routes and offering them to the user for final selection because there may be some aspect to a route that the system does not take into account that makes a route more or less desirable (a recent accident, a friend along the way, a desire to take a new route) and this option would have very expected desirable results with Beyeler’s navigation system.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to have the route information include a maximum distance between matching POIs along the routes because it would give the user a idea if their vehicle has the distance capacity to make the trip.  If the vehicle were an electric vehicle, and the segment was longer than the range between recharge stations, then the user would know that the route is traversable.  Alternatively, the notification might let them know that, if the maximum distance is large between refueling stations, they need to be alert to be ready for a long section with no gas, and make sure they have gas for it.

For Claim 14, modified Beyeler teaches The navigation device of claim 8, 
Beyeler does not teach wherein the one or more processors are further configured to: 
receive the selection of the route; and 
provide navigation information associated with the selected route.  
Moore, however, does teach wherein the one or more processors are further configured to: 
receive the selection of the route; and ([0060])
provide navigation information associated with the selected route.  ([0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Beyeler’s navigation system with Moore’s use of having the system receive a route selection and provide navigation information regarding that route because if a person has selected a route, they likely find that route preferable to the others, and therefore would probably like to have information for that route provided to them.


For Claim 15, Beyeler teaches A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a navigation device, cause the one or more processors to: ([0010-0011], [0025-0026])
receive travel information identifying an origin and a destination; ([0037].  Input data can be a request for generating a route between an origination point and a destination point)
receive user-defined point of interest (POI) information identifying a POI;  ([0041])
-23-determine route information identifying a route between the origin and the destination, based on the travel information and the user-defined POI information; and ([0041-0044]  Beyeler does not specifically state that a route is generated using this information.  However, given that a route is calculated between receiving the POI information 416 and providing to the user at 422, and that the information may be provided to the routing engine in step 306 [0042], it is heavily suggested that a route is generated based off of the POI information provided.  However, the route does not need to be created or generated using the POI information in order to meet the claim limitation.  The claim limitation requires that route information be determined based upon the travel information and user defined POI information.  The route(s) do not need to be based upon the travel information and user defined POI information as the claim is written, the routes must merely be between an origin and a destination.  As explained in [0036-0045], the information provided during steps 416-422 clearly include a route information that identifies a route (the route calculated in step 410) and user defined POI information.  To clarify, the route information that identifies a route must be based upon the travel information and the user defined POI information to meet the claim limitation, not the route itself.  Beyeler’s route information does this, and also provides POI info based upon user defined POI input, so Beyeler meets the claim limitation.  It should be noted that the applicant’s use of route information includes both the route and POI information (or can be interpreted this way, due to future claims such as claim 6 which cites the route information includes a maximum distance between POIs).  Beyeler seems to treat route information as more route related, but also provides POI information alongside this.  This bundle of information (422, Figure 4) would meet a reasonable and broad interpretation of the applicant’s use of route information. Figure 8, for example, provides what could be considered route information.  This information identifies a route, and identifies POI.  This information, if generated using Figure 4 and explaining paragraphs would be based upon travel information and user input POI information.)
provide the route information for display. ([0044]) 
Beyeler does not teach identifying or generating a set of routes
Or providing by the navigation the route information for display to permit a selection of a route from among a set of routes
Moore, however, does teach generating a set of routes
And providing navigation route information for display to permit a selection of a route from among a set of routes (Fig. 1, Fig. 8, Fig. 9, [0058-0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Beyeler’s POI navigation system with Moore’s use of creating multiple routes and offering them to the user for final selection because there may be some aspect to a route that the system does not take into account that makes a route more or less desirable (a recent accident, a friend along the way, a desire to take a new route) and this option would have very expected desirable results with Beyeler’s navigation system.

 
For Claim 16, modified Beyeler teaches The non-transitory computer-readable medium of claim 15, 
Beyeler does not teach wherein the route information includes a respective distance of each route of the set of routes.  
Moore, however, does teach wherein the route information includes a respective distance of each route of the set of routes.  (Fig. 1, Distance is visible on the right side).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Beyeler’s navigation system with Moore’s use of showing the user route distances because that information would tell you how much gasoline you might use, how long the trip will take timewise, and how much wear and tear it could cause your vehicle.

For Claim 17, modified Beyeler teaches The non-transitory computer-readable medium of claim 15, wherein the route information includes a respective number of POIs, matching the POI, along the route.  (Fig. 8, [0066])
Beyeler, however, does not teach the use of providing information for more a set of routes for selection.
Moore, however, does teach providing information for more a set of routes for selection. (Fig. 1, Fig. 8, Fig. 9, [0058-0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Beyeler’s POI navigation system with Moore’s use of creating multiple routes and offering them to the user for final selection because there may be some aspect to a route that the system does not take into account that makes a route more or less desirable (a recent accident, a friend along the way, a desire to take a new route) and this option would have very expected desirable results with Beyeler’s navigation system.

For Claim 18, modified Beyeler teaches The non-transitory computer-readable medium of claim 15, wherein the route information includes a respective number of POI segments of each route of the set of the route.  (Fig. 8, [0066].  The POIs are displayed on the map, so the segments between them can be seen and counted.)
Beyeler does not teach the use of providing information for more a set of routes for selection.
Moore, however, does teach providing information for more a set of routes for selection. (Fig. 1, Fig. 8, Fig. 9, [0058-0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Beyeler’s POI navigation system with Moore’s use of creating multiple routes and offering them to the user for final selection because there may be some aspect to a route that the system does not take into account that makes a route more or less desirable (a recent accident, a friend along the way, a desire to take a new route) and this option would have very expected desirable results with Beyeler’s navigation system.  

For Claim 19, modified Beyeler teaches The non-transitory computer-readable medium of claim 15, 
Modified Beyeler does not teach wherein the route information includes a respective average distance between POIs, matching the POI, along each route of the set of routes.  
Moore, however, does teach providing information for more a set of routes for selection. (Fig. 1, Fig. 8, Fig. 9, [0058-0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Beyeler’s POI navigation system with Moore’s use of creating multiple routes and offering them to the user for final selection because there may be some aspect to a route that the system does not take into account that makes a route more or less desirable (a recent accident, a friend along the way, a desire to take a new route) and this option would have very expected desirable results with Beyeler’s navigation system.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to have the route information include a respective average distance between matching POIs along the routes because it would give the user a general idea of how spaced apart the POIs are, which would tell them how populated the route is with the POIs, in addition to informing decisions in regards to refueling or stopping.  If the average distance between gas stations was very short, stopping for gas would be unnecessary if the tank was half full.  If the average distance was very large, it might be wise to refuel more frequently, even if the tank is still mostly full.

For Claim 20, modified Beyeler teaches The non-transitory computer-readable medium of claim 15, 
Beyeler does not teach wherein the route information includes a maximum distance between POls, matching the POI, along each route of the set of routes.
Moore, however, does teach providing information for more a set of routes for selection. (Fig. 1, Fig. 8, Fig. 9, [0058-0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Beyeler’s POI navigation system with Moore’s use of creating multiple routes and offering them to the user for final selection because there may be some aspect to a route that the system does not take into account that makes a route more or less desirable (a recent accident, a friend along the way, a desire to take a new route) and this option would have very expected desirable results with Beyeler’s navigation system.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to have the route information include a maximum distance between matching POIs along the routes because it would give the user an idea if their vehicle has the distance capacity to make the trip.  If the vehicle were an electric vehicle, and the segment was longer than the range between recharge stations, then the user would know that the route is traversable.  Alternatively, the notification might let them know that, if the maximum distance is large between refueling stations, they need to be alert to be ready for a long section with no gas, and make sure they have gas for it.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tharaldson et al (US Pub 2014/0244110 A1) relates to displaying multiple routes to the user and other information.
Lee et al (US Pub 2008/0059061 A1) relates to displaying multiple routes to the user and the locations of stations.
Geelen et al (US Pub 2008/0228386 A1) relates to displaying distance information in relation to POIs.
Gearhart et al (US Pub 2015/0204685 A1) relates to navigation in relation to POIs and displaying information regarding POIs.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664